EXHIBIT 23.2 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of ERF Wireless, Inc. on Form S-8 to be filed with the Commission on or about April 3, 2012 of our Report of Independent Registered Accounting Firm dated March20, 2012, covering the consolidated balance sheets of ERF Wireless, Inc. as of December31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ deficit and cash flows for each of the years then ended. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas April 3, 2012
